NUMBER 13-19-00585-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


ONTARIO PRODUCE, LLC FORMERLY
KNOWN AS PROGRESO PARTNERS,
LLC D/B/A ONTARIO PRODUCE
COMPANY, DAVID M. MELINA, AND
WILLIAM LOCANTRO,                                                             Appellants,

                                              v.

JAMES THOMAS WHITLOCK,                                                           Appellee.


                     On appeal from the 92nd District Court
                          of Hidalgo County, Texas.



                 ORDER TO FILE APPELLEE’S BRIEF
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This cause is before the Court on appellee's third motion for extension of time to

file the brief. Appellee’s brief was originally due to be filed on April 1, 2020, and the Court
previously granted appellee two extensions for the filing of appellee’s brief in this cause.

       The Court, having fully examined and considered appellee's third motion for

extension of time to file the brief and the extensions previously granted in this cause, is of

the opinion exigent circumstances exist, and in the interest of justice, appellee’s third

motion for extension of time to file the brief should be granted. Accordingly, appellee’s

third motion for extension of time to file brief is GRANTED. The Court looks with disfavor

upon the delay caused by counsel’s failure to have filed a brief in this matter.

       IT IS THEREFORE ORDERED that the Honorable David Casso, counsel for

appellee, file the appellate brief with this Court on or before January 20, 2021. No further

motions to extend will be entertained.


                                                                        PER CURIAM

Delivered and filed the
18th day of December, 2020.




                                              2